Citation Nr: 1100908	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-06 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from September 1989 to February 
1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.
 

FINDINGS OF FACT

1.  There has been no demonstration by competent, credible 
medical or lay evidence that the appellant has a right foot 
disability that is related to or proximately due to service.  

2.  Pes planus of the right foot was noted upon service entrance 
examination in November 1988, and there were no complaints or 
findings of pes planus in service or in a May 2009 VA examination 
report.  

3.  There has not been demonstration by competent, credible 
medical or lay evidence that pre-existing right foot pes planus 
was increased or chronically worsened by service, beyond the 
normal progression of the disease.


CONCLUSION OF LAW

A right foot disability, to include right pes planus, was not 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153,  5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.305(b), 3.306 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).



Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a VCAA 
notice letter was issued in July 2005.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot, and no further notice is needed in this 
regard.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records and VA treatment records 
are in the file.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was afforded a May 2009 medical examination to 
obtain an opinion as to whether any right foot disability found 
in the examination was the result of service.  This opinion was 
rendered by a medical professional following a thorough 
examination and interview of the appellant.  The examiner 
obtained an accurate history and listened to the appellant's 
assertions.  The claims file was reviewed.  The examiner laid a 
factual foundation for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

Legal Criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Pain alone, without a diagnosed or identifiable underlying 
condition, is not a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part, appeal dismissed in part sub nom., 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(dismissing challenge to the issue of whether pain, alone, can be 
considered a disability).  

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.304(b) (2010).  To rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See 38 U.S.C.A. § 1111 (West 2002 & Supp. 
2010); VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have been 
aggravated by active military service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.306 (2010).  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(a) (2010).  Temporary or intermittent flare-ups 
of a preexisting disorder are not sufficient to constitute 
aggravation. Rather, the underlying condition must have worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Analysis

The appellant contends that she has a right foot disability as a 
result of service.  She specifically claims that she has 
residuals of an in-service right foot injury.  For the reasons 
that follow, the Board concludes that service connection is not 
warranted.

The appellant's November 1988 enlistment examination report 
reflects that the appellant had moderate, asymptomatic pes 
planus.  No other foot conditions were noted.  The appellant's 
service treatment records reflect that the appellant had a right 
foot injury in service.  An April 1994 service treatment record 
indicates that the appellant reported pain in her right foot 
after a rack fell on her foot.  She was diagnosed with a forefoot 
contusion.  There was no indication the injury affected the pes 
planus of her foot.  No fractures were noted in an April 1994 x-
ray report.  The appellant's service treatment records do not 
reflect that the appellant complained of pes planus in service.  
A January 1996 separation examination report indicates the 
appellant's feet were normal and does not reference any foot 
complaints.  In a January 1996 report of medical history, the 
appellant specifically denied having foot trouble.  

Service connection requires evidence of a disability during the 
period on appeal.  A May 2009 VA examination report reflects that 
the appellant has mild pes planus of the right foot.  The May 
2009 VA examiner noted that there was very mild pes planus that 
was symmetric bilaterally.  He noted that this was a flexible 
flat foot deformity that corrects with single leg toe raise.  The 
patient was able to do a single leg toe raise bilaterally, as 
well as a heel raise bilaterally.  The May 2009 VA examination 
report further reflects that there were no objective findings of 
any injury to the right foot.  The May 2009 VA examiner's opinion 
was based on a thorough physical examination and the examiner 
considered the appellant's specific complaints.  The VA examiner 
noted that the appellant reported that she dropped a portion of 
her bunk on to her right foot in service, causing immediate pain.  
The VA examination report indicates that the appellant reported 
constant pain of 10 out of 10 in her right foot.  On physical 
examination, the appellant walked with a normal tandem gait.  The 
right foot appeared normal.  The appellant had normal sensation 
to light touch throughout the foot on both feet.  The appellant 
was able to do range of motion exercises of the toes, the midfoot 
and forefoot.  She stated they were painful, but the VA examiner 
noted the tests did not appear to bother her in any way.  There 
were no skin changes, swelling or crepitus noted.  There was no 
weakness of any tendons or ligaments in the foot.  There was no 
subluxed laxity or subluxation noted in the foot.  A May 2009 x-
ray report demonstrated a normal foot.  The VA examiner noted 
there were no fractures, dislocations or other changes of the 
foot.  

In his rationale for his opinion that there were no objective 
findings of any injury to the right foot, the VA examiner noted 
that the appellant's subjective complaints were severe and well 
outside that which would be considered accurate for her current 
physical examination.  The examiner noted that there is some 
evidence that the appellant was magnifying her symptoms.  He 
noted that although the appellant claimed she had pain of 10 out 
of 10, she was able to walk equally well on the right foot as on 
the left, as evidence by the fact that she did not have a limp.  
The VA examiner noted that the appellant could toe rise on the 
right foot just as well as the left, indicating that this 
procedure did not necessarily cause pain.  Additionally, the 
appellant had symmetric calf circumferences, indicating that over 
time she had not decreased the use in the right lower extremity, 
which would be expected if she had pain of 10/10 at all times.  
When the appellant was asked to remove her shoes, she used the 
right foot to remove the left shoe by kick it off, which did not 
appear to cause her any pain.  She did not report any pain.  
Consequently, the May 2009 VA examiner found that the appellant 
had only subjective complaints, and that there were no objective 
findings of any sort of injury to the foot.

Based on a thorough review of the records in the appellant's 
claims file and the physical examination, the May 2009 VA 
examiner opined that although the appellant had mild pes planus, 
she had this prior to service, and her current foot complaints 
are not associated with her pes planus on location or 
symptomatology.  Therefore, the VA examiner found that the 
appellant's current complaint is not caused by or a result of her 
injury of dropping a portion of a bed on her foot while in 
service, nor it is related to her pes planus.  The Board finds 
the May 2009 VA examiner's opinion to be highly probative.  The 
May 2009 VA examiner specifically considered the appellant's 
complaints of pain and based his opinion on the appellant's 
service treatment records and a thorough physical examination.

Although the appellant did not specifically claim entitlement to 
service connection for pes planus, the Court of Appeals for 
Veterans Claims (Court) has recently held, in the context of 
claims for service connection for psychiatric disabilities, that 
a claim for service connection is a claim for the symptoms 
regardless of how the symptoms are diagnosed or labeled.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim must be 
considered a claim for service connection for any and all foot 
disabilities clinically indicated.  Moderate, asymptomatic pes 
planus was noted on the appellant's November 1988 enlistment 
examination report.  Since pes planus was noted on entry, a claim 
for that disability must be based on a showing of aggravation.  
See 38 U.S.C.A. § 1111 (West 2002 & Supp. 2010).  As noted above, 
the appellant did not make any complaints relating to pes planus 
and the January 1996 separation examination report indicates that 
the appellant's feet were normal.  The May 2009 VA examiner found 
that the appellant had mild pes planus that was equal and 
symmetric bilaterally and consistent with that patient's entrance 
examination.  Additionally, the appellant has not contended that 
her pes planus was aggravated by service or made any complaints 
concerning pes planus.  Consequently, the Board finds that 
evidence is against a finding that the appellant's pes planus 
underwent an increase in severity during service.  Aggravation 
may not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during and subsequent to service.  38 C.F.R. § 3.306(b).  
Thus, based on the evidence of record, the Board finds that the 
appellant's pes planus was not aggravated by service.

The appellant contends that she has a right foot disability as a 
result of her in-service right foot injury.  The appellant is 
competent to report symptoms capable of lay observation, such as 
foot pain or pes planus.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Falzone v. Brown, 8 Vet. App. 398, 405-06 
(1998) (explaining that a Veteran's statements regarding the 
flatness of his feet and the accompanying pain were competent lay 
statements because pes planus is the type of condition that lends 
itself to observation by even a lay person).  Although the 
appellant would be competent and credible to report symptoms of 
pes planus, she has not advanced any argument or opinion 
concerning pes planus.  The appellant has reported that she has 
severe pain in her right foot.  The Board finds the appellant's 
complaints of pain in her feet to be credible, as the complaints 
are consistent throughout the period on appeal.  However, the 
Board finds the May 2009 VA examination report to be more 
probative than the appellant's claim that she has a right foot 
disability that is related to service.  The May 2009 VA examiner 
was a physician with education, training and experience in 
evaluating foot disabilities.  There is no evidence that the 
appellant has had any medical training.  Additionally, the May 
2009 VA examiner specifically considered the appellant's 
complaints in his opinion.  Thus, the Board finds the May 2009 VA 
examiner's opinion that the appellant had only subjective 
complaints, and that the complaints were not caused by or a 
result of her injury in service, nor related to her pes planus, 
to be more probative than the appellant's claim that she has a 
right foot disability as a result of the in-service right foot 
injury.

Service connection may be granted upon a showing of continuity of 
symptoms since service.  However, the evidence of record does not 
reflect that the appellant has stated that she has had symptoms 
of right foot pain since service.  The evidence also does not 
show chronic complaints since service.  At the time of her 
separation from service her feet were found to be normal and she 
denied any foot trouble.  The May 2009 VA examination report 
notes that the appellant did not seek further treatment for the 
in-service right foot injury.  As the appellant has not asserted 
and the credible evidence does not show continuity of symptoms 
since service, service connection cannot be granted on this 
basis.

The Board finds that the preponderance of the evidence is against 
the appellant's claim that she has a right foot disability as a 
result of service.  Although the appellant has complained of pain 
in her right foot and she had a right foot injury in service, the 
Board finds the May 2009 VA examiner's finding that the appellant 
does not have a right foot disability related to service to be 
more probative.  The May 2009 VA examination report was based on 
a thorough review of the evidence of record, including 
consideration of the appellant's complaints, her service 
treatment records, and a detailed physical examination.  Further, 
the appellant's pes planus of the right foot was noted on her 
examination report upon entrance into service, and based on the 
evidence discussed above, the Board finds that it did not 
increase during service such that the presumption of aggravation 
has not been triggered.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a right foot disability is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


